Parker, P. J. (dissenting) :
I cannot concur with the conclusion which the court has reached in this case.
By the first nine clauses of his will the testator disposed of some $7,500 of his estate in pecuniary legacies; and it appears from the inventory filed that he had ample personal estate to pay them all. All the rest of his estate, by the 10th clause of • his will, he directs that his wife shall have the control of during her life, or so long as she shall remain his widow. Among that residue was a farm of some 128 acres, valued at about $5,000. In such 10th clause he. gives her the use of such residue by the following language :
“ Tenth. I give, bequeath and devise the use, income and control of all the rest, residue and remainder of my property, both real and. *218personal, of which I may die seized or possessed of every name and nature,, not hereinbefore disposed of \ to my beloved wife, Mary A. Owens, for and during her natural life, or so long as she remains my widow.”
By the 11th clause he provides as follows ,
“ Eleventh. After the death of my said wife, and the payment of the legacies aforesaid I give, devise and bequeath all the rest, residue and remainder if any there be of my estate both real and personal to my brothers Henry Owens, Benjamin Owens and William Owens equally, and if any of them be dead, to their heirs the share the parent would be entitled to if living.”
The question is whether, under these provisions, the widow has not a power of disposition during her life, as well as the use and income from the property in such clauses referred to. I am of the opinion that it was the intention of the testator to give her such a power.
By the provisions of this 10th clause, he evidently intended to devote all. of his estate, except the pecuniary legacies previously given, to caring for and supporting his wife during her widowhood. He puts it all under her control and gives to her the use and income rom it all. But in this clause he does not make any provision for disposing of any of it after it shall have answered that purpose. By the 11th clause he makes provision for that. Evidently this 11th clause refers to the same property that he had previously put into her control. It can apply to no other; ■ and the design clearly is to give it to his three brothers after she shall no longer need it. But in the provisions by which he disposes of it after her death, he uses the phrase “ if any there be.” Here is a clear indication that he apprehended, or at least recognized the possibility, that there might not be anything left of the fund that he was then about to dispose of. That fund was the very one that he had put into the control of his wife and devoted to her support during her life, and here he recognizes that, at the end of her life, there may not be anything left to be disposed of. If his idea had been that during her life she was to use only the income therefrom, clearly it could not have occurred to him that upon her death nothing of the principal would remain. Possibly he might have expected that such personal property as would wear out in the using would be then missing, but clearly he *219would never suppose that the farm of 128 acres would not he left, nor such of the moneys as were invested in securities for her benefit. The phrase is utterly meaningless unless he had the idea that she had the right to use up something more than the mere income. The very fact that he attempts to dispose of, after her death, only so much as shall be left at her death, instead of the whole property gi/oen to her use and into her custody, shows very clearly an intent on his part to permit her to so treat such property that possibly ■none of it would then be left. True, in the 10th clause he does not in clear terms express any such purpose, but it seems very clear that he supposed he had given her such a power, and it may be that, in his own mind, he gave a much more extended meaning to the word <£ control ” than its ordinary meaning would suggest.
It is also clear that the testator, by the use of that phrase, did not have in mind the fact that some pecuniary legacies were to be paid after the death of his wife. None but the three named in the 9th •clause were to be thereafter paid, and it is to be first noticed that the $1,000 needed to pay them is not in fact devoted to the use of his wife during her life. That $1,000 having been “ disposed of.” by the 9th clause, is not included in the rest and residue given to her by the 10th clause. Strictly it is no part of the fund, the use and control of which was given to his wife, and which is subsequently referred to in the 11th clause. But, if we concede that such $1,000 was to be included in the amount set apart for the use of the wife during her life, and, hence, must be extracted therefrom upon her death, it clearly would not deplete that fund so as to leave nothing upon her death. A farm of 128 acres and of the value of $4,500 or $5,000, would beyond all doubt be left at the wife’s death if she was to use nothing but the income of the “ rest, residue and remainder ” referred to in such 10th clause. The plain recognition by the testator that such farm might not be “ left ” at her death, clearly indicates an intention on his part that she have the right to dispose of it.
As to the legacies given by the 7th and 8th clauses, it is clear that they were intended to be no part of the fund set apart to the wife and referred to in the 10th and 11th clauses. Plainly it was intended that they should be paid before the wife’s death. She was not to have the control or use of them. They were completely *220“ disposed of ” by the Yth and 8th clauses; and, as to them, he could, not have supposed that their payment would, upon her death, deplete the fund left to her use and control.
The disposition in the two clauses above quoted is very similar to-that construed in the case of Leggett v. Firth (132 N. Y. 7), and the reasoning of the court at page 11 of that case is authority- for the conclusions adopted here. (See, also, Kendall v. Case, 84 Hun, 124; Thomas v. Wolford, 49 id. 145, and other cases there cited.)
I conclude, therefore,-that the widow took a life estate in .the property mentioned in such 10th clause, with a power to dispose of the same, or any part thereof, to be exercised during her life, or widowhood, for her own benefit, and that the three brothers named in the said 11th .clause took a remainder therein in fee, subject to-the exercise of such power.
In these respects the judgment appealed from should be reversed and made to conform.to such conclusions.
Edwards, J., concurred.
Judgment affirmed, with costs.